          Case 1:20-cv-00681-CKK Document 24 Filed 03/10/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 FLETA CHRISTINA C. SABRA,                         )
                                                   )
                  Plaintiff,                       )
                                                   )
         v.                                        )      Civil Action No. 1:20-cv-00681-CKK
                                                   )
 U.S. CUSTOMS AND BORDER                           )
 PROTECTION,                                       )
                                                   )
                  Defendant.                       )
                                                   )

                   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff Fleta Christina C. Sabra (“Plaintiff”) brought suit against U.S. Customs and

Border Protection (“Defendant”) under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

challenging Defendant’s response to Plaintiff’s FOIA request.

        Defendant has satisfied all its obligations with respect to Plaintiff’s request. Plaintiff

conducted an adequate search for the responsive records and lawfully withheld records under

FOIA Exemptions (b)(5), 5 U.S.C. § 552(b)(5), (b)(6), 5 U.S.C. § 552(b)(6), and (b)(7)(C), (E),

(F), 5 U.S.C. § 552(b)(7)(C), (E), (F). As there are no material facts in dispute, Defendant

respectfully moves this Court pursuant to Rule 56 of the Federal Rules of Civil Procedure for

summary judgment as to all claims asserted.

        The memorandum of points and authorities, statement of material facts not in genuine

dispute, and the supporting declaration and exhibit thereto, establish that Defendant is entitled to

the relief it seeks.
        Case 1:20-cv-00681-CKK Document 24 Filed 03/10/21 Page 2 of 2




Dated: March 10, 2021                     Respectfully Submitted,

                                          CHANNING D. PHILLIPS
                                          D.C. Bar No. 415793
                                          Acting United States Attorney

                                          BRIAN P. HUDAK
                                          Acting Chief, Civil Division

                                          /s/ Joseph F. Carilli, Jr.
                                          JOSEPH F. CARILLI, JR.
                                          N.H. Bar No. 15311
                                          Assistant United States Attorney
                                          Civil Division
                                          U.S. Attorney’s Office
                                            for the District of Columbia
                                          555 4th St. N.W.
                                          Washington, D.C. 20530
                                          Telephone: (202) 252-2561
                                          Facsimile: (202) 252-2599
                                          E-mail: joseph.carilli@usdoj.gov

                                          Counsel for Defendant




                                      2
